2. European Globalisation Adjustment Fund: ES/Region of Valencia (
- Before the vote:
Mr President, ladies and gentlemen, in the current context of economic crisis, one of the biggest problems that advanced economies are having to face is precisely that of unemployment, a threat that has reached the alarming level of 10% of the euro area.
The European institutions and, above all, the European Commission, in its draft budget for 2011, have introduced a series of measures to support the economic recovery, including supplementing the European Globalisation Adjustment Fund, for which I am rapporteur, and which is being called upon for four important mobilisation requests, on which we are about to vote.
I therefore believe that the procedures for mobilising this fund should be streamlined, in order to respond quickly to workers whose companies have been hit by the economic crisis and who have been affected by their companies' relocation processes. I therefore urge my fellow Members to promote this fund within the individual Member States.